UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 LAVONDA JONES,
 Parent and Next Friend of D.T., a minor,

                       Plaintiff,
                                                    Civil Action No. 15-155 (BAH)
                       v.                           Judge Beryl A. Howell

 DISTRICT OF COLUMBIA,

                       Defendant.

                               MEMORANDUM AND ORDER

       The plaintiffs, Lavonda Jones and her minor child, brought this action against the District

of Columbia seeking a total of $45,628.40 in attorneys’ fees incurred pursuing an administrative

proceeding brought under the Individuals with Disabilities in Education Act and Individuals with

Disabilities in Education Improvement Act (collectively, the “IDEA”), 20 U.S.C. § 1400, et seq.

The case was randomly referred to a Magistrate Judge for full case management. See Referral to

Magistrate Judge, ECF No. 3. Thereafter, the parties cross-moved for summary judgment. See

Pl.’s Mem. Supp. Mot. Summ. J., ECF No.10; Def.’s Mem. Supp. Cross-Mot. Summ. J. & Opp’n

Pl.’s Mot. Summ. J. (“Def.’s Mot.”), ECF No. 13.

       On July 27, 2015, the Magistrate Judge issued a Report recommendeding that the

plaintiffs’ Motion for Summary Judgment be granted and the defendant’s Cross-Motion for

Summary Judgment be denied. See Report and Recommendation (“R&R”) at 2, ECF No. 18. Of

the more than $45,000 in fees requested, the R&R explained that the District contested only




                                                1
$653.025 in entries invoiced in quarter-hour increments. Id. at 10. 1 The plaintiffs readily

admitted that the entries invoiced in quarter-hour increments were typographical errors and

proposed reducing the fee request further “as contrition for this small error.” R&R at 10. Citing

relevant authority, the R&R concluded that this reduction was unnecessary, recommended that

entries billed to the quarter-hour not be stricken, and admonished the plaintiffs’ counsel that

future timesheets must reflect billing entries in six-minute increments. Id. at 10–11.

Consequently, the R&R recommended that the plaintiffs’ Motion for Summary Judgment be

granted and the Defendant’s Cross-Motion for Summary Judgment be denied. The R&R further

recommended that the plaintiffs be awarded total fees in the amount of $45,272.77. Id. at 11.

         The Court takes note of, and concurs in, the Magistrate Judge’s observation that the

District’s “[q]uarreling over eleven minutes out of 132.62 hours billed—especially in light of the

fact that [the plaintiffs] appeared willing to waive those disputed minutes—is beyond

comprehension.” Id. at 11. Indeed, with little more than the cost of the filing fee at stake, the

District's decision to pursue this matter to resolution defies easy explanation.

         The R&R cautioned the parties that failing to file a timely objection within 14 days of the

party’s receipt of the R&R, could result in their waiving the right to appeal an order of the

District Court adopting the recommendations. See id. at 12. No objection to the R&R has been

timely filed, and the time to file such an objection has lapsed, see Local Civil Rule 72.3(b), and

thus, any objections are deemed waived. See, e.g., Thomas v. Arn, 474 U.S. 140, 149–55 (1985).

         The Court, upon independent consideration of the pending motions and the entire record

herein, concurs with the recommendations made in the R&R. Accordingly it is hereby



1
  The District initially contested an additional $379.62 in overbilling resulting from a discrepancy in the hourly rate
that the plaintiffs’ attorney applied for entries between January 2014 and May 2014, R&R.at 1 n.1, 10. In their
response, the plaintiffs conceded and agreed to reduce their request for fees to $45,272.77. Id. at 10.

                                                           2
        ORDERED that the Report and Recommendation, ECF No. 18, is ADOPTED in full;

and it is further

        ORDERED that, for the reasons stated in the Report and Recommendation, the

Plaintiffs’ Motion for Summary Judgment, ECF No. 10, is GRANTED; and it is further

        ORDERED that, for the reasons stated in the Report and Recommendation, the

Defendant’s Cross-Motion for Summary Judgment, ECF No. 12, is DENIED; and it is further

        ORDERED that, for the reasons stated in the Report and Recommendation, the

defendant pay the plaintiffs’ attorneys’ fees in the amount of $45,272.77 by September 16, 2015,

unless the parties reach an alternative mutually agreeable date.

        SO ORDERED.
                                                                   Digitally signed by Hon. Beryl A.
                                                                   Howell, United States District Court
        Date: August 18, 2015                                      Judge
                                                                   DN: cn=Hon. Beryl A. Howell, United
                                                                   States District Court Judge, o=U.S.
                                                                   District Court for the District of
                                                                   Columbia, ou,
                                                                   email=Howell_Chambers@dcd.uscour
                                                                   ts.gov, c=US
                                                                   Date: 2015.08.18 09:30:04 -04'00'
                                                     _________________________
                                                     BERYL A. HOWELL
                                                     United States District Judge




                                                 3